        Case 6:20-po-00290-JDP Document 7 Filed 10/09/20 Page 1 of 2

 1   Sean O. Anderson
     Acting Legal Officer
 2   NATIONAL PARK SERVICE
 3   Legal Office
     P.O. Box 517
 4   Yosemite, California 95389
     Telephone: (209) 372-0240
 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                         No. 6:20-po-00290-JDP
12                       Plaintiff,
13           v.                                         MOTION TO DISMISS AND RESOLVE
                                                        THROUGH FORFEITURE OF
14    EMMA KRISTINE STARKEL,                            COLLATERAL; AND ORDER THEREON
15                       Defendant.
16

17
              Pursuant to Rule 48 of the Federal Rules of Criminal Procedure, and by leave of Court
18
     endorsed hereon, the United States hereby moves the Court for an order of dismissal without
19
     prejudice and in the interest of justice. The parties have reached a resolution in this matter
20
     wherein the Government will dismiss the pending citation 9293652, Failure to Produce Proof of
21
     Insurance, and proceed with citation 9290375, Excessive Speed, which the Defendant will pay a
22
     fine consistent with the bail schedule, $180, plus a $30 processing fee, through the Central
23
     Violations Bureau within 90 days and traffic school is recommended. The Government also
24
     moves the Court to waive any associated late fees.
25   Dated: October 7, 2020                                 /S/ Sean O. Anderson
                                                            Sean O. Anderson
26                                                          Acting Legal Officer
                                                            Yosemite National Park
27

28
                                                        1
        Case 6:20-po-00290-JDP Document 7 Filed 10/09/20 Page 2 of 2

1                                           ORDER
2             Upon application of the United States, good cause having been shown therefore, it is

3    hereby ordered that the above-referenced matter, United States v. Starkel, Case 6:20-po-00290-
     JDP, be dismissed, without prejudice, in the interest of justice.
4

5
     IT IS SO ORDERED.
6

7    Dated:      October 8, 2020
8                                                       UNITED STATES MAGISTRATE JUDGE

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
